IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


TOWNSHIP OF MAHONING,                     : No. 103 WM 2016
LAWRENCE COUNTY, PENNSYLVANIA;            :
AND LAWRENCE COUNTY,                      :
PENNSYLVANIA,                             :
                                          :
                  Petitioners             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
THE PENNSYLVANIA GAMING                   :
CONTROL BOARD,                            :
                                          :
                  Respondent


                                    ORDER



PER CURIAM

      AND NOW, this 28th day of December, 2016, the Application for Relief in the

Nature of a Motion to Quash is GRANTED.